The Attorney General of Texas
                                           July   25,    1979
MARK WHITE
Attorney General


                   Honorable BiIl Stewart, P.E.                 Opinion No. MW-3 2
                   Executive Director
                   Texas Air Control Board                      Re: Whether a proposed proce-
                   8520 Shoal Creek Boulevard                   dure of the Air Control Board
                   Austin, Texas 18758                          violates the Open Meetings Act.

                   Dear Mr. Stewart:

                          You inform us ihat the Texas Air Control Board may adopt a new
                   procedure for requesting the Attorney General to institute civil suits on its
                   behalf. You wish to know whether the proposed procedure would violate the
                   Open Meetings Act, V.T.C.S. art. 6252-17.

                         Article 4477-5, V.T.C.S., provides in part:

                                 At the request of the board, or the executive
                              secretary Iexecutive director] when authorized by the
                              board, the attorney       general shall institute    and
                              conduct a suit in the name of the State of Texas for
                              injunctive relief or to recover the civil penalty, op for
                              both injunctive relief and penalty. . . .

                   Sec. 4$J2(b). The proposed procedure would require the executive director,
                    except in emergencies, to notify all board members of his intention to
                   request the Attorney General to bring a civil suit for violations of the Clean
                   Air Act or board regulations or orders. Within ten days of notification, any
                   board member may request in writing that the matter be placed on the
                   agenda of the next board meeting. If three or more members of the board so
                   request, the matter will be placed on the agenda. Otherwise, the executive
                   director would forward his request to the Attorney General without further
                   board action. See Kettlewell v. Hot Mix, Inc., 566 S.W.2d 663, 668 (Tex.
                   Civ. App. - H%iston [lst Dist.1 1978, no writ) (Air Control Board may
                   delegate duties to the executive director and other employees).

                          Your questions concern the application of the Open Meetings Acts to
                   this procedure. The Texas Open Meetings Act applies to deliberation among
                   a quorum of members of a governmental body. Sees. l(a), 2(a). We do not
                   believe an individual member of a board violates the Open Meetings Act
                   when he communicates in writing to the executive director indicating that



                                                  p.    97
Honorable Bill Stewart, P.E.   -   Page Two        m-32   1



he wishes to have an item placed on the agenda and sends a copy to other members of the
board. Of course, the document requesting that an item be placed on the agenda would
ordinarily be available under the Open Records Act. V.T.C.S. art. 6252-17a. See also
Texas Open Meetings Act, V.T.C.S. art. 6252-17, S 4(b).

                                       SUMMARY

           A procedure of the Air Control Board permitting         individual
           members to write to the executive director indicating their desire
           to place an item on the agenda of a future meeting would not
           violate the Open Meetings Act.

                                         &&
                                              MARK     WHITE
                                              Attorney General of Texas

JOHN W. PAINTER, JR.
First Ass&ant Attorney General

TED L. HARTLEY
Executive Assiitant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood




                                              p.    98